     Case 2:19-cv-01244-GMN-DJA Document 11-1 Filed 10/11/19 Page 1 of 2



 1
 2
 3
 4
 5
 6                        UNITED STATES DISTRICT COURT
 7                              DISTRICT OF NEVADA
 8
      CHARLES C. HUSTED, an individual,         Case No. 2:19-cv-01244-GMN-DJA
 9
                 Plaintiff,                     Assigned to Chief Judge Gloria A.
10                                              Navarro;
      v.                                        Referred to Magistrate Daniel J.
11                                              Albregts
      CAPITAL ONE BANK (USA), N.A.;
12    and EQUIFAX INFORMATION                   [PROPOSED] ORDER
      SERVICES, LLC,                            EXTENDING TIME TO
13                                              RESPOND TO COMPLAINT
                 Defendants.
14                                              (FIRST REQUEST)
15                                              [[Proposed] Order lodged
                                                concurrently herewith]
16
                                                Complaint Filed: July 17, 2019
17
18
19
20
21
22
23
24
25
26
27
28

                  [PROPOSED] ORDER EXTENDING TIME TO RESPOND TO COMPLAINT
     Case 2:19-cv-01244-GMN-DJA Document 11-1 Filed 10/11/19 Page 2 of 2



 1                                         ORDER
 2         The Court has reviewed the Stipulation filed by Plaintiff Charles C. Husted
 3 (“Plaintiff”) and Defendant Capital One Bank (USA), N.A. to extend Capital One’s
 4 time to file a responsive pleading by fourteen (14) days. The Stipulation is
 5 incorporated herein by reference. Good cause appearing thereon, the Court hereby
 6 orders as follows:
 7         Capital One’s time to file a responsive pleading to the Complaint is hereby
 8 extended. Capital One shall file its responsive pleading to the Complaint on or before
 9 October 28, 2019.
10
11 IT IS SO ORDERED.
12
13 DATED: ____________________
          October 16, 2019                          __________________________
                                              ______________________________
                                                HON. GLORIA A. NAVARRO
                                              Daniel J. Albregts
14
                                                UNITED
                                              United StatesSTATES
                                                             MagistrateDISTRICT
                                                                        Judge   JUDGE
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                               1
                   [PROPOSED] ORDER EXTENDING TIME TO RESPOND TO COMPLAINT
